979 F.2d 215
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Thomas CALLINS, Claimant-Appellant,v.Edward J. DERWINSKI, Secretary of Veterans Affairs,Respondent-Appellee.
No. 92-7044.
United States Court of Appeals, Federal Circuit.
Aug. 25, 1992.

Before ARCHER, Circuit Judge, BENNETT, Senior Circuit Judge, and LOURIE, Circuit Judge.
ON MOTION
LOURIE, Circuit Judge.

ORDER

1
The Secretary of Veterans Affairs moves to waive the requirements of Fed.Cir.R. 27(d) and to dismiss Thomas Callins' appeal for lack of jurisdiction.   Callins has not filed a response.


2
Callins sought service-connected disability compensation for seizure and skin ailments.   The Board denied service connection on December 14, 1990.   The Board noted, inter alia, that Callins had less than 90 days of active service and was not entitled to a presumption that his seizure condition was incurred during service.   The Board also noted that Callins' service records did not indicate any complaints or clinical findings of a seizure disorder, associated head injury, or skin disorder.   Callins appealed to the Court of Veterans Appeals.


3
On February 12, 1992, the Court of Veterans Appeals granted the Secretary's motion for summary affirmance, thereby affirming the Board's decision.   The Court of Veterans Appeals denied reconsideration on March 27, 1992.   Callins appealed to this court on April 8, 1992.   In his informal brief, Callins challenges only factual determinations.


4
This court may not review Callins' challenges to factual determinations.   Johnson v. Derwinski, 949 F.2d 394, 395 (Fed.Cir.1991) (dismissal is required when an appellant from the Court of Veterans Appeals challenges only factual determinations);  38 U.S.C. §§ 4092(d)(1)-(2).


5
Accordingly,

IT IS ORDERED THAT:

6
(1) The Secretary's motion to waive the requirements of Fed.Cir.R. 27(d) is granted.


7
(2) The Secretary's motion to dismiss is granted.